Exhibit 10.1

 



SECOND AMENDMENT

 

This SECOND AMENDMENT, dated as of April 29, 2015 (this “Amendment”), to the
Credit Agreement referred to below is made among INTRAWEST OPERATIONS GROUP
HOLDINGS, LLC, a Delaware limited liability company (“Holdings”), INTRAWEST
OPERATIONS GROUP, LLC, a Delaware limited liability company (the “Borrower”),
the Consenting Lenders and the Replacement Lender (each as defined below) and
GOLDMAN SACHS LENDING PARTNERS LLC, as administrative agent (in such capacity,
the “Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Credit Agreement.

 

A. Reference is hereby made to the Credit Agreement, dated as of December 9,
2013 (as amended by the Incremental Amendment, dated as of September 19, 2014,
and as further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Holdings, the Borrower, the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”), the Administrative Agent, Goldman Sachs Lending
Partners, LLC, as swing line lender, and Goldman Sachs Bank USA, as issuing
bank.

 

B. The Borrower has requested that the Lenders agree to amend certain provisions
of the Credit Agreement as provided for herein.

 

C. Subject to the conditions set forth herein, each Lender party to the Credit
Agreement immediately prior to the effectiveness of this Amendment that is
executing a counterpart of this Amendment (each, a “Consenting Lender”) is
willing to agree to such amendments of the Credit Agreement.

 

D. The Borrower is electing to replace each Lender that holds an Initial Term
Loan immediately prior to the effectiveness of this Amendment that is not
executing a counterpart of this Amendment (each, a “Non-Consenting Lender”)
pursuant to Section 2.24 of the Credit Agreement.

 

E. Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”), Goldman Sachs
Lending Partners LLC, Credit Suisse Securities (USA) LLC and Deutsche Bank
Securities Inc. will act as joint lead arrangers and joint bookrunners for this
Amendment (in such capacities, the “Second Amendment Arrangers”).

 

F. Bank of America, N.A. (the “Replacement Lender”) wishes to purchase the
Initial Term Loans of each of the Non-Consenting Lenders and to consent to the
amendments set forth herein.

 

 

 

 

Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. [RESERVED].

 

SECTION 2. Amendments to Credit Agreement. Effective as of the Second Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

 

(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:

 

“Second Amendment”: the Second Amendment, dated as of April 29, 2015, among
Holdings, the Borrower, the Lenders party thereto and the Administrative Agent.

 

“Second Amendment Effective Date”: the effective date of the Second Amendment,
which was April 29, 2015.

 

(b) The definition of the term “Applicable Margin” set forth in Section 1.1 of
the Credit Agreement is hereby amended by deleting clause (i) thereof in its
entirety and inserting in lieu thereof the following new clause (i):

 

“(i) with respect to Initial Term Loans, a rate per annum equal to (A) with
respect to Base Rate Loans, (x) prior to the Second Amendment Effective Date,
3.50% and (y) on and after the Second Amendment Effective Date, 2.75% and (B)
with respect to Eurodollar Rate Loans, (x) prior to the Second Amendment
Effective Date, 4.50% and (y) on and after the Second Amendment Effective Date,
3.75%.

 

(c) Section 2.12(b) of the Credit Agreement is hereby amended by inserting the
phrase “(as in effect prior to the Second Amendment Effective Date)” immediately
before the phrase “Applicable Margin” each place it appears therein.

 

(d) Section 2.14(c) of the Credit Agreement is hereby amended by (i) inserting
the letter “(x)” immediately prior to the phrase “on or prior to the first
anniversary of the Closing Date” appearing in the first sentence therein and
(ii) inserting the phrase “or (y) after the Second Amendment Effective Date and
on or prior to the first anniversary of the Second Amendment Effective Date, all
or any portion of the Initial Term Loans, in each case,” immediately prior to
the phrase “(i) are voluntarily prepaid or terminated”.

 

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of Holdings and the Borrower hereby represents
and warrants to the Administrative Agent and each of the Lenders that, as of the
Second Amendment Effective Date: (i) such Person (A) has the requisite corporate
or other organizational power and authority to make, deliver and perform this
Amendment and to perform the Credit Agreement after giving effect to this
Amendment (the Credit Agreement as so amended, the “Amended Agreement”) and (B)
has taken all necessary corporate or other organizational action to authorize
the execution, delivery and performance of this Amendment and the performance of
the Amended Agreement, (ii) this Amendment has been duly executed and delivered
by such Person and constitutes a legal, valid and binding obligation of each
such Person enforceable against each of them in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), (iii) the execution,
delivery and performance of this Amendment, the performance of the Amended
Agreement and the consummation of the transaction contemplated hereby will not
violate in any material respect any Requirement of Law (except this shall not
apply to tax, employee benefit or environmental matters, which are covered
exclusively by Sections 3.10, 3.13 and 3.17 of the Amended Agreement,
respectively) or any Contractual Obligation of any Intrawest Group Member, other
than any violation that could not reasonably be expected to have a Material
Adverse Effect, and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents and Liens permitted by Section 6.3), (iv) no
material consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority is required in connection with the
borrowings hereunder or the execution, delivery or performance of this Amendment
or the performance of the Amended Agreement, except (1) those consents,
authorizations, filings and notices that have been obtained or made and are in
full force and effect, (2) those consents, authorizations, filings and notices,
the failure to obtain or make could not reasonably be expected to have a
Material Adverse Effect and (3) the filings or other actions referred to in
Section 3.19 of the Amended Agreement and (v)(A) after giving effect to this
Amendment, the representations and warranties contained in the Amended Agreement
and in the other Loan Documents are true and correct in all material respects on
and as of the Second Amendment Effective Date to the same extent as though made
on and as of the Second Amendment Effective Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof, and (B) no event has occurred and is continuing or would result from
the consummation of this Amendment that would constitute a Default or an Event
of Default.

 

2

 

 



SECTION 4. [Reserved].

 

SECTION 5. Effectiveness. This Amendment shall become effective as of the first
date (such date being referred to as the “Second Amendment Effective Date”) that
each of the following conditions precedent shall have been satisfied or waived
in accordance with the terms of the Credit Agreement:

 

(a) The Administrative Agent shall have received this Amendment, executed and
delivered by a duly authorized officer or signatory of (i) Holdings, (ii) the
Borrower, (iii) the Consenting Lenders representing the Required Lenders under
the Credit Agreement (as in effect immediately prior to effectiveness of this
Amendment) and (iv) the Replacement Lender, which together with such Consenting
Lenders, shall represent 100% of the Initial Term Lenders after giving effect to
the assignment contemplated by Section 7 below, and an Acknowledgement of
Guarantors, executed and delivered by a duly authorized officer or signatory of
each Guarantor.

 

(b) The Administrative Agent shall have received a duly executed Assignment and
Acceptance in respect of each Non-Consenting Lender’s Initial Term Loans in
accordance with Section 2.24 of the Credit Agreement.

 

(c) The Administrative Agent and MLPFS shall have received, in form and
substance reasonably acceptable to the Administrative Agent and MLPFS, a legal
opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to Holdings and the
Borrower, dated the Second Amendment Effective Date and addressed to the
Administrative Agent and the Lenders.

 

(d) The representations and warranties of Holdings and the Borrower set forth in
Section 3 hereof shall be true and correct as of the Second Amendment Effective
Date, and the Administrative Agent shall have received a certificate, dated the
Second Amendment Effective Date and signed by a Responsible Officer of the
Borrower, confirming the truth and correctness thereof, which shall be in form
and substance reasonably satisfactory to the Administrative Agent.

 

(e) As of the Second Amendment Effective Date, no event shall have occurred and
be continuing or would result from the consummation of this Amendment that would
constitute a Default or an Event of Default.

 

(f) MLPFS shall have received payment of all fees payable in connection with
this Amendment, and the Administrative Agent and the Second Amendment Arrangers
shall have received all other amounts due and payable on or prior to the Second
Amendment Effective Date, including payment of all expenses required to be paid
in connection with this Amendment pursuant to Section 9.5 of the Credit
Agreement or otherwise and for which reasonably detailed invoices have been
presented at least three Business Days prior to the Second Amendment Effective
Date.

 

The Administrative Agent shall notify the Borrower and the Lenders of the Second
Amendment Effective Date, and such notice shall be conclusive and binding.

 

SECTION 6. Non-Reliance on Administrative Agent. Each of the Replacement Lender
and the Consenting Lenders acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Second Amendment Arranger or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decisions to enter into this
Amendment. Each of the Replacement Lender and the Consenting Lenders also
represents that it will, independently and without reliance upon the
Administrative Agent, any Second Amendment Arranger or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Amendment, the Credit Agreement and the
other Loan Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates.

 

3

 

 



SECTION 7. Non-Consenting Lenders. The parties hereto acknowledge that pursuant
to Section 2.24 of the Credit Agreement, the Borrower may, by notice to the
Administrative Agent and any Non-Consenting Lender, cause such Non-Consenting
Lender to assign its outstanding Loans and Commitments in full to one or more
Lenders in accordance with the provisions of Section 9.6 of the Credit
Agreement, and each Non-Consenting Lender has authorized the Administrative
Agent to execute and deliver such documentation on behalf of such Non-Consenting
Lender as may be required to give effect to such assignment. Subject to the
satisfaction of the conditions specified in Section 5 above, but effective as of
the Second Amendment Effective Date, each Non-Consenting Lender shall cease to
be, and shall cease to have any of the rights and obligations of, a “Lender”
under the Credit Agreement (except for those provisions that provide for their
survival, which provisions shall survive and remain in full force and effect for
the benefit of the Non-Consenting Lenders).

 

SECTION 8. [Reserved].

 

SECTION 9. Expenses; Indemnity. Section 9.5 of the Credit Agreement is hereby
incorporated, mutatis mutandis, by reference as if such section was set forth in
full herein.

 

SECTION 10. [Reserved].

 

SECTION 11. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

SECTION 12. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 13. Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a) submits for itself and its Property in any legal action or proceeding
relating to this Amendment, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
in Section 9.2 of the Credit Agreement or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that the Administrative Agent and the Lenders retain the right to
bring proceedings against any Loan Party in the courts of any other jurisdiction
in connection with the exercise of any rights under any Security Document or the
enforcement of any judgment;

 

(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13 any special, exemplary, punitive or consequential damages.

 

4

 

 



SECTION 14. WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE
AGENT, THE REPLACEMENT LENDER AND EACH CONSENTING LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 15. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, Holdings, the Borrower or the other Loan Parties under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Credit Agreement. After the date hereof, any reference to the Credit
Agreement shall mean the Credit Agreement as modified hereby.

 

SECTION 16. Other Agreements. For purposes of determining withholding Taxes
imposed under FATCA, from and after the effective date of the Amendment, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Initial Term Loans as not
qualifying as a  “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

[Remainder of this page intentionally left blank.]

 

5

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

INTRAWEST OPERATIONS GROUP HOLDINGS, LLC, as Holdings

 

By: /s/ Travis Mayer          

Name: Travis Mayer

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

INTRAWEST OPERATIONS GROUP, LLC, as the Borrower

 

By: /s/ Travis Mayer          

Name: Travis Mayer

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

[Intrawest Second Amendment]

 

 

 



 



GOLDMAN SACHS LENDING PARTNERS LLC, as Administrative Agent

 

By: /s/ Anna Ashurov     
       Authorized Signatory


[Intrawest Second Amendment]

 

 

 



 

BANK OF AMERICA, N.A., as a Consenting Lender and the Replacement Lender

 

By: /s/ Bernard J. Tsang     
       Name: Bernard J. Tsang
       Title: Director

 

[Intrawest Second Amendment]

 

 

 

 



___________________________________,
as a Consenting Lender

 

By:                                                
       Name:
       Title:

 

[Intrawest Second Amendment]

 

 

 

 

